Citation Nr: 0733599	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  02-13 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
residuals of a shell fragment wound of the left knee with 
arthritis.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
Pittsburgh, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In April 2004 and 
January 2006, that issue on appeal was remanded for 
additional development.  In October 2006, the Board denied 
the veteran's claim, and the appellant appealed to United 
States Court of Appeals for Veterans Claims (hereinafter, 
"Court").  Pursuant to a Joint Motion for Remand, the 
Board's decision was vacated and remanded for compliance with 
the Joint Motion.  The appeal also pertains to a claim for 
TDIU, which derives from a subsequent rating decision by the 
RO in March 2005.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

VA examinations of February and May 2006 revealed weakness of 
the hamstrings, but the May 2006 examination diagnosed 
abnormalities limited to Muscle Groups XI and XII as a result 
of the veteran's service connected disability at issue.  
Although the orthopedic surgeon who performed the May 2006 VA 
medical examination indicated that gastroc soleus muscle 
(muscle group XI) and the tibialis anterior muscle (muscle 
group XII) were the only muscle groups involved, the Joint 
Motion for Remand suggests that the medical evidence 
concerning the veteran's residuals of a shell fragment wound 
of the left knee requires clarification as to whether Muscle 
Group XIII (i.e. hamstrings) is also compromised as a result 
of his service connected shell fragment wounds.  Under the 
circumstances, another examination is warranted to reconcile 
the aforementioned potentially divergent findings.

The RO's determination as to unemployability relies in large 
part upon a VA examination of July 19, 2004, which 
examination was afforded by a psychologist whose principal 
focus was upon the veteran's service connected post traumatic 
stress disorder (PTSD) (evaluated as 70 percent disabling).  
Copies of pertinent Social Security (SSA) records associated 
with the claims file reflect that the veteran established 
entitlement to Social Security disability thereafter.  
Although not binding for VA purposes, the Board is of the 
opinion that the SSA determination should have been 
considered by the VA examiner.

More significantly, in this case, the veteran has also 
established service connection for shell fragment wound of 
the left knee with arthritis (currently evaluated as 20 
percent disabling), residuals of an injury to the 
synchondrosis of the left tibia and fibula (evaluated as 10 
percent disabling), degenerative joint disease of the right 
knee (evaluated as 10 percent disabling), degenerative joint 
disease of the right ankle (evaluated as 10 percent 
disabling) as well as for a shell fragment scar of the left 
lower leg (evaluated as noncompensably disabling).  Hence, 
the RO should obtain a medical opinion as to whether all the 
veteran's service-connected disabilities together render him 
unable to obtain or retain substantially gainful employment

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be scheduled for 
VA examinations by a VA orthopedist and 
a VA psychiatrist or psychologist.  
While the orthopedic and psychiatric 
examinations are to be performed 
separately, following completion of 
both examinations, the specialists are 
requested to reconcile any differences 
and prepare a joint opinion as to 
whether the veteran's service-connected 
disabilities, alone, preclude him from 
obtaining or maintaining substantially 
gainful employment.  

2.  Regarding the VA psychiatric 
examination, the psychiatrist or 
psychologist is to perform all 
indicated tests and studies.  Prior to 
the examination, the claims folder must 
be made available to the examiner for 
review of the case.  A notation to the 
effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should 
elicit from the veteran, and record for 
clinical purposes, a full work and 
educational history.

Following a review of the record and 
evaluation of the veteran, the examiner 
is requested to indicate which of the 
following (a), or (b) best describes 
the veteran's mental impairment:

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes 
or communication; persistent delusions 
or hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to time or 
place; memory loss for names of close 
relatives, own occupation, or own name; 
or

(b) Occupational and social impairment, 
with deficiencies in most areas, such 
as work, school, family relations, 
judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, or 
irrelevant; near-continuous panic or 
depression affecting the ability to 
function independently, appropriately 
and effectively; impaired impulse 
control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  Sustainable reasons and 
bases are to be provided for any 
opinion rendered.

3.  The veteran is to be afforded a VA 
orthopedic examination determine 
exactly the muscles affected by the 
shell fragment wounds to the left knee 
and left lower extremity and to .  All 
indicated tests and studies are to be 
performed.  Prior to the examination, 
the claims folder must be made 
available for review by the examining 
physician.  A notation to the effect 
that this record review took place 
should be included in the report.  The 
examiner's attention is invited to VA 
examinations of February 2006 and May 
2006 as well as the Joint Motion for 
Remand of June 2007, which suggests 
that the medical evidence concerning 
the veteran's residuals of a shell 
fragment wound of the left knee 
requires clarification as to whether 
Muscle Group XIII (i.e. hamstrings) are 
functionally impaired along with Muscle 
Groups XI and XII. 

To the extent possible, the physician 
should (a) identify all muscle groups 
affected and the degree of any muscle 
damage caused by the shell fragment 
wounds to the left knee and left lower 
leg, as well as, any underlying 
disability, (b) discuss all clinical 
findings of muscle injury for each 
wound, (c) discuss all symptoms of 
muscle injury (loss of power, weakness, 
lowered threshold of fatigue, fatigue-
pain, impairment of coordination and 
uncertainty of movement) and the 
severity of same for each wound, (d) 
indicate whether there is evidence of 
loss of deep fascia or of muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold 
of fatigue when compared to the sound 
side for each wound, and (e) indicate 
whether the veteran has any 
neurological abnormality referable to 
the shell fragment wounds; and, if so, 
the nerve(s) affected, the 
manifestations referable thereto, and 
the degree of severity of any nerve 
abnormality for each wound.

The opinions provided should be based 
on the results of examination, a review 
of the medical evidence of record, and 
sound medical principles.  All 
examination findings, along with the 
complete rationale for all opinions 
expressed, should be set forth in the 
examination report.

The same examiner is requested to 
evaluate all of the veteran's service 
connected orthopedic disabilities: 
a.	residuals of a shell fragment wound 
of the left knee with arthritis, 
b.	residuals of an injury to the 
synchondrosis of the left tibia and 
fibula (claimed as a left ankle 
disorder); 
c.	degenerative joint disease of the 
right knee; 
d.	degenerative joint disease of the 
right ankle; 
e.	shell fragment wound scar of the left 
lower leg;
f.	 degenerative joint disease of the 
right foot.  

All indicated tests and studies, 
including range of motion testing and, 
if determined to be necessary, X-ray 
studies are to be performed.  Prior to 
the examination, the claims folder must 
be made available to the orthopedist 
for review of the case.  A notation to 
the effect that this record review took 
place should be included in the report 
of the examiner.  The examiner should 
elicit from the veteran and record for 
clinical purposes a full work and 
educational history.  

4.  After both orthopedic examination 
and psychiatric examination have been 
completed, the examiners are to 
reconcile any differences and render a 
joint opinion as to whether it is at 
least as likely as not (50 percent or 
greater probability) that the service-
connected disabilities preclude the 
veteran from securing and following 
substantially gainful employment 
consistent with his education and 
occupational experience, without regard 
to his age or any nonservice-connected 
disorders.  The examiners should 
provide a rationale for any opinion 
expressed in a legible report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure 
to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.

6.  After the development requested above 
has been completed to the extent 
possible, the AMC/RO should again review 
the record.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but she may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



